The opinion of the Court was delivered by
Bermudez, C. J,
The defendant, who is sheriff of the parish of Ouachita, and ex officio tax-collector for the State and parish, having given plaintiff, who is a licensed and practicing attorney, residing in said parish, a notice requiring him to pay him fifty dollars in lawful money *818for Ms license for the year 1880, due the State for the practice of his profession, the plaintiff tendered him in payment a warrant for fifty dollars, duly issued to a constitutional officer for part of his salary for the same year, contending that under act 48 of 1877, such warrant is so receivable. The sheriff declined to settle in that mode; considering that it is made by law his duty to receive nothing but lawful money in satisfaction of such claim.
Complaining that the sheriff and ex officio State and parish tax-collector threatens and is about to resort to summary means of coercion, which would illegally interfere with and prevent the further conduct of his business, the plaintiff obtained, on showing, from a justice of the peace in the city of Monroe a preliminary injunction against the sheriff and tax-collector. After issue joined and .trial, judgment was rendered perpetuating the injunction and condemning the defendant to receive said warrant in payment of said license.
From the judgment so rendered the defendant has appealed.
Tne question which presents itself, at the threshold of this litigation, in this Court, is one of jurisdiction.
The Constitution of 1879, article 81, extends the jurisdiction of this Court, among other instances, “to all oases in which the constitutionality or legality of a tax shall be in contestation, whatever may be the amount thereof.” * * * * ,
The constitutionality or the legality of the license in the case before us, if it be a tax, is not at all contested. On the contrary, the plaintiff in injunction avers that he has offered to pay the license.
We have read attentively the able and interesting brief of the District Attorney on this subject of jurisdiction, but, while we give full credit to the ingenuity which it displays, we cannot concur in its conclusions, so as to construe the constitutional article to mean, unqualifiedly, that our jurisdietion extends to “ all cases in which the constitutionality of any tax-law, or impost-law, whatever, is in contestation, and to all cases in which the legality of any tax, toll, or impost, as demanded of the tax-payer, is in contestation, whatever may be the amount thereof.”
It is true that there is a difference between the article under consideration ahd that which existed on the same subject matter in the former Constitution. That difference consists in the enlargement of the powers of revision of this Court of a judgment in a case in which the constitutionality or legality of a tax is involved, by permitting the Court to consider both the law and the facts of the case. The change may have been made to cover the ruling in 27 A. 722, in which the Court held that the Court would not pass upon the facts in a case in which the validity of a tax was agitated. Be that so ; but, from this circumstance, it cannot be inferred that the jurisdiction of this Court was ex*819tended beyond the power to pass upon the legality or constitutionality of the tax in contestation. It merely authorizes the Court to consider whether, under the law and the facts, the tax is or not constitutional or legal. We must, without further light, treat the ruling in 21 A. 751 as made in a case within the ordinary appellate jurisdiction of the Court, in point of amount and otherwise.
The difficulty which arises is as to the mode in which license may or must be paid.
We are at a loss to see how, even if we had jurisdiction over the case, a decision merely on the mode of payment could assist in determining the constitutionality or legality of the license, in a case in which such constitutionality or legality does not occur, but, on the contrary, is admitted. We consider that we have no jurisdiction over the case.
It is therefore ordered that the appeal herein be dismissed, and the case stricken from the docket of this Court.